DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims, Remarks, and an Information Disclosure Statement filed on May 5, 2022.  This action is made final.
2.	Claims 1, 3, 5-10, 12, and 14-19 are pending in the case; Claims 1, 10, and 19 are independent claims; Claims 2, 4, 11, 13, and 20 are canceled.


Response to Arguments
3.	Applicant’s arguments, see Remarks filed on May 5, 2022 (pgs. 7-8), with respect to Claim Rejections under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  
	It is noted that Applicant appears to suggest that Perez does not disclose a selection of articles of clothing for an avatar (see Remarks, pg. 7, citing to  ¶ 0002 of Perez), but Examiner respectfully disagrees because Perez makes it clear that other objects, not just body parts, can be selected from a catalog of features (see Perez, ¶ 0002, stating that “the user can access a repository of clothing and accessories available in the application and make modifications to the avatar's appearance”; see also ¶ 0041, stating that “The visual representation feature may be at least one of a facial feature, a body part, a color, a size, a height, a width, a shape, an accessory, or a clothing item”; see also ¶ 0115, stating that “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation”).  
It is further noted that the amended features, particularly the “outfit update button” and “the outfit interface launch button,” appear to be generic buttons for invoking well-known functions common in graphical user interfaces – buttons for saving/applying selections and/or buttons to display additional items/options would have been well-known at the time the instant application was filed.
The § 103 rejection below has been updated to address the amended features. An additional reference (Lee et al.) is relied upon to explicitly illustrate an outfit suggestion list that would be used by a user in order to modify an avatar’s appearance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 3, 6-10, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter Xu), US 2009/0033667 A1, published on February 5, 2009, in view of Perez et al. (hereinafter Perez), US 2011/0025689 A1, published on February 3, 2011, and further in view of Lee et al. (hereinafter Lee), US 2020/0051341 A1, published on February 13, 2020.
With respect to independent Claim 1, Xu teaches a method, comprising:
receiving … a request to identify at least one object depicted in an image captured by a device camera (see ¶¶ 0029-31, showing capturing an image of an article of clothing by a device camera).
determining, in response to receiving the request, an attribute of an object depicted in the image (see ¶ 0032, showing determining metadata for the captured object, where the metadata may include a linear measurement, color, pattern, texture, size, etc.; see also ¶ 0033, showing that a recognition process can be used to determine an article of clothing and in turn determine the corresponding characteristics).

Xu does not appear to explicitly discuss “a messaging application running on a device of a user,” but a skilled artisan would understand that avatar described in Xu could be used in different applications such as messaging applications, games, etc., as further discussed by the teachings of Perez.  Perez is directed towards auto-generating target’s visual representation (see Perez, Abstract).  Perez recognizes that avatars may be used in a variety of applications, including chats, messaging services, etc., and that such avatars may be customized in various ways, including clothing and accessories (see Perez, ¶¶ 0001-02).
While Xu does not appear to explicitly show ”selecting, from plural candidate articles of clothing for an avatar of the user, an article of clothing that is associated with the attribute of the object”, a skilled artisan would understand that characteristics identified in Xu could be used to find a corresponding match in a catalog of objects, as suggested by Perez (see Perez, ¶¶ 0052-54, 0057), in order to “form a visual rendering” by quickly and efficiently providing most relevant customization options corresponding to the determined characteristics of an object .  Perez teaches that a subset of choices is presented to the user in order to narrow down all the possible options for a customization (see Perez, ¶¶ 0119-20).  Therefore, Perez also suggests displaying a user interface comprising an outfit suggestion list, an outfit update button and an outfit interface launch button (see Perez, ¶¶ 0002, 0041, 0115, 0119-20, showing that the user can see a subset of options that can be applied to the avatar – a skilled artisan would understand that the user would be allowed to preview a clothing item on the avatar before applying it (i.e., before the persistent update), and furthermore, a skilled artisan would understand that such suggestion list could be invoked by a button or a menu option (i.e., launch button) that could also be used to hide/remove the list from the display, as is well-known in the art).  
Accordingly, it would have been obvious to a skilled artisan, at the time the instant application was filed, to provide for an auto-generation of customization options for an avatar based on an captured/inputted image as suggested by Perez, in order to reduce the effort required by the user in order to select customization options resembling an article of clothing identified in the image (see Perez, ¶ 0002).  Furthermore, it would have been obvious to utilize the avatar described in Xu in different applications, including messaging applications, as illustrated by Perez, in order to allow the user to easily customize the user’s visual representation in a given application (see Perez, ¶¶ 0001-02).

In addition, the teachings of Lee can be relied upon for an explicit illustration of a suggestion list as recited herein (it is noted that Fig. 7 of Perez illustrates such list, but the illustrated example is directed towards hair, although a skilled artisan would understand that any other item, including articles of clothing, could be presented in a similar manner).  Lee is directed towards providing items according to attribute of an avatar (see Lee, Abstract).  Lee illustrates an item list for changing an article of clothing of an avatar, and this list is invoked by selecting a corresponding button (see Lee, Fig. 4 (elements 435 (shirt icon) and 445), ¶ 0104; see also ¶ 0113, showing that a selected item is applied to the avatar).  Accordingly, it would have been obvious to a skilled artisan, at the time the instant application was filed, to modify the rendering of an avatar disclosed in Xu and Perez to include a suggestion list allowing the user to easily reflect their preferences in their avatars (see Lee, ¶¶ 0004-05).  


With respect to dependent Claim 3, Xu in view of Perez and Lee teaches the method of claim 1, as discussed above, and further suggest receiving user selection of the outfit update button; and updating, in response to receiving the user selection, a profile of the user such that the article of clothing is persistently associated with the outfit of the avatar (see Perez, ¶ 0062, showing that avatar features are stored in a profile; see also discussion of Claim 1, above, regarding applying of the changes to the avatar).

With respect to dependent Claim 6, Xu in view of Perez and Lee teaches the method of claim 1, as discussed above, and further suggest wherein the object depicted in the image resembles the article of clothing (see Xu, ¶ 0030).

With respect to dependent Claim 7, Xu in view of Perez and Lee teaches the method of claim 1, as discussed above, and further suggest wherein the object depicted in the image corresponds to a barcode associated with the article of clothing (see Xu, ¶ 0031).

With respect to dependent Claim 8, Xu in view of Perez and Lee teaches the method of claim 1, as discussed above, and further suggest wherein the image corresponds to a live feed of the device camera (see Perez, ¶ 0109).

With respect to dependent Claim 9, Xu in view of Perez and Lee teaches the method of claim 1, as discussed above, and further suggest wherein the image corresponds to a saved image included in a photo library associated with the user (see Perez, ¶ 0040).

With respect to Claims 10, 12 and 15-19, these claims reflect a device and a non-transitory computer-readable storage medium comprising steps and/or features recited in Claims 1, 3, and 6-9, respectively, and are thus rejected along the same rationale as those claims, above.


5.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Perez and Lee, and further in view of Hu et al. (hereinafter Hu), US 2019/0318405 A1, published on October 17, 2019.
With respect to dependent Claim 5, Xu in view of Perez and Lee teaches the method of claim 1, as discussed above, and while Xu in view of Perez and Lee does not appear to explicitly discuss determining, in response to receiving the request, at least one second attribute of at least one second object depicted in the image, a skilled artisan would understand that object/accessory identification and corresponding characteristics determination could be performed for multiple objects within an image, either concurrently or upon request, as is well-known in the art and as illustrated by the teachings of Hu.  Hu is directed towards product identification in image with multiple products (see Hu, Abstract).  Hu teaches determining objects within an image and further teaches determining object identifiers that can be used to present similar alternatives to the user (see Hu, Figs. 1-3, ¶¶ 0025-31).   Accordingly, it would have been obvious to a skilled artisan, at the time the instant application was filed, to allow for multiple objects to be recognized from a captured image, as suggested by Hu, in order to allow the user to more efficiently modify their avatar to correspond more accurately to a desired look, in the manner described by Xu and Perez (see Hu, ¶¶ 0003-04; see also Perez, ¶ 0056).  


With respect to dependent Claim 14, this claim reflects the device comprising steps and/or features recited in Claim 5, and is thus rejected along the same rationale as Claim 5, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179